DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 28, 31-41 are amended.
Claims 44-46 are new.
Claims 28-46 are examined on the merits.
Response to Arguments
In view of the amendment made to claim 1, Objection to claim 1 is withdrawn.
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive:
With respect to rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on absence of the upper limit of claimed ranges, Applicants argue that the rejection is improper because the open-ended ranges can be considered as being indefinite.
However, since the absence of the upper limit encompasses infinity, claim is indefinite. Therefore, this rejection is maintained.
With respect to the amendment made to claim 1, Applicants argue that cited prior art does not teach a flowable adhesive.
However, this limitation is taught by newly found reference of Jensen. See the rejection in view of Jensen et al. (US 5,704,905) below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the term “at least 0.2 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required.
Regarding claim 37, the term “at least 0.3 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required.
Regarding claim 38, the term “at least 0.5 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required. 
Regarding claim 39, the term “at least 0.7 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required.
Regarding claim 40, the term “at least 1 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required.
Regarding claim 41, the term “at least 1.5 mm” renders claims indefinite, since it does not include the upper limit that encompasses infinity thickness.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 28-30 and 37-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR101185657B1 (English translate) in view of Jensen et al. (US 5,704,905).
Regarding claims 28 and 44-46,  KR101185657 discloses a reduced pressure treatment system (Abstract, lines 1-9; fig. 1), comprising: 
a cover structure 3 (page 34, last paragraph, line 1; fig. 1) inherently comprising an outer edge, an upper surface, a lower surface, and at least one opening A (fig. 1; annotated by the examiner); 
an adhesive layer attached to the lower surface of the cover structure (page 10, last paragraph), and 
a non-electrically powered, self-generating vacuum source 7 (page 34; paragraph 8, lines 2-3; fig. 1).

    PNG
    media_image1.png
    313
    563
    media_image1.png
    Greyscale

KR101185657 does not expressly disclose the particular parameter of the adhesive layer thickness range.
In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
KR101185657B1 does not expressly disclose the system, wherein the adhesive is a flowable adhesive.
Jensen teaches a wound dressing (Abstract, line 1) with the hydrocolloid adhesive (Abstract, line 2), as required by claim 45, and that is a flowable adhesive, as defined by Applcant’s Specification ([0044], lines 4-8), wherein the adhesive layer comprises a reduced thickness on a peripheral border, as required by claim 44, and wherein hydrocolloid is capable of filling gaps between the cover and a skin surface, as required by claim 46, since it is a flowable material.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system of KR101185657B1 with the flowable adhesive, as taught by Jensen in order to use the adhesive having both wet and dry tack, as motivated by Jensen, (col. 1, lines 26-27)  art. 

Regarding claim 29, KR101185657 discloses a system comprising tubing 19 (page 23, paragraph 8, line 1; fig. 1) configured to attach to the vacuum source.
Regarding claim 30, KR101185657 in view of Jensen disclose the invention discussed above but do not expressly disclose the system, wherein the vacuum source is integrally formed with the cover structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vacuum source is integrally formed with the cover structure in order to make the device portable, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B).
Regarding claim 37, KR101185657 in view of Jensen disclose the invention discussed above but do not expressly disclose the particular parameter of the adhesive layer water absorbency rate range.
The particular parameter of the adhesive layer adhesive layer water absorbency rate range affects the level of reducing maceration of the tissue. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the adhesive layer water absorbency rate range in order to achieve the desired level of reducing maceration of the tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to MPEP 2144.05 (II-A)).

Regarding claims 38-41, KR101185657 in view of Jensen disclose the invention discussed above but do not expressly disclose the particular parameter of the adhesive layer thickness range.
The rationale of obviousness rejection discussed above in claim 28 is incorporated herein in its entirety.
Regarding claims 42 and 43, KR101185657 in view of Jensen disclose the invention discussed above but do not expressly disclose the particular parameter of the adhesive layer viscosity range.
Since KR101185657 in view of Jensen disclose generally the same adhesive as that claimed by Applicants, i.e. hydrocolloid, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the hydrocolloid from a finite number of identified, predictable solutions  in order to reach the desired level of viscosity range. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
The particular parameter of the adhesive layer viscosity range affects the level of mechanical reliability of the adhesive. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the adhesive layer viscosity range in order to achieve the desired level of mechanical reliability of the adhesive, since it has been held that where the general conditions of a claim are MPEP 2144.05 (II-A)).
Claims 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KR101185657B1 (English translate) in view of Jensen et al. (US 5,704,905), and further in view of Feldstein et al. (US 2005/0215727).
Regarding claim 32, KR101185657 in view of Jensen disclose the invention discussed above but do not expressly disclose the system, wherein the adhesive layer comprises a moisture absorbent adhesive layer.
Feldstein teaches that it is known to use moisture absorbent adhesive (see Title) for affixing medical devices to a body surface (page 10, [0141], line 14).
Since both KR101185657/ Jensen and Feldstein belong to the same problem solving area, i.e. affixing medical device to the body surface, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of KR101185657/ Jensen with the moisture absorbent adhesive, as taught by Feldstein in order to provide the system with a feature to adhere to a moist surface, as motivated by Feldstein (page 1, [0002], lines 8-10).
Regarding claims 33-36, KR101185657 in view of Jensen, and further in view of Feldstein disclose the invention discussed above but do not expressly disclose the particular parameter of the adhesive layer water absorbency rate range.
The particular parameter of the adhesive layer adhesive layer water absorbency rate range affects the level of reducing maceration of the tissue. MPEP 2144.05 (II-A)).
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest Prior Art of record KR101185657B1 and Haggstrom et al. (US 9,456,928) fail to teach, suggest or render obvious the port member comprising a cavity, wherein the exterior wall is configured to collapse toward the floor under application of the reduced pressure.
KR101185657B1 and Haggstrom et al. (US 9,456,928) each disclose the wound dressing having a port member. However, none of cited references teach or suggest the port member with collapsible internal chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILYA Y TREYGER/          Examiner, Art Unit 3781                                                                                                                                                                                              /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781